Citation Nr: 0840072	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-16 171 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for leg and foot pain. 

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, the veteran testified at a Travel Board 
hearing.  Since then, the Veterans Law Judge who conducted 
the hearing left the Board.  The law requires that the 
Veterans Law Judge who conducted the hearing must participate 
in the decision made on the appeal.  38 U.S.C.A. § 7107(c); 
38 C.F.R. § 20.707.  In October 2008, the veteran was offered 
an opportunity to testify at another hearing.  38 C.F.R. 
§ 20.717.  The veteran responded that he wanted to appear at 
a hearing before a Veterans Law Judge at his local RO.  
Therefore, this case must be remanded so he may be scheduled 
for a Travel Board hearing before deciding his appeal.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700(a), 20.703, 20.704 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the veteran for a Travel 
Board hearing at the earliest available 
opportunity.  Notify him of the date, 
time and location of his hearing.  Put a 
copy of this letter in his claims file.  
If, for whatever reason, he elects not to 
have a hearing, or fails to report for 
it, also document this in his 
claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




